MEMORANDUM *
After a hearing, an Immigration Judge (IJ) concluded that Petitioner Harvinder Singh Bains was deportable as an aggravated felon and ordered him deported to India. Petitioner appealed to the Board of Immigration Appeals (BIA). The BIA dismissed the appeal on the ground that Petitioner had waived the right to appeal during his hearing before the IJ. Petitioner appeals. We review de novo the validity of a waiver of the right to appeal an order of removal. United States v. Garza-Sanchez, 217 F.3d 806, 808 (9th Cir .2000).
A deportee may waive the right to judicial review of a deportation order, but that waiver must be “knowing and voluntary.” United States v. Jimenez-Marmolejo, 104 F.3d 1083, 1085 (9th Cir. 1996). Petitioner’s waiver satisfied that standard. The IJ explained the right to appeal at the beginning of the hearing. Later, after concluding that Petitioner was deportable, the IJ asked Petitioner if he wanted to appeal the decision. Petitioner unequivocally stated that he did not wish to appeal. No more is required. See United States v. Estrada-Torres, 179 F.3d 776, 781 (9th Cir.1999) (holding that, “[b]e-cause the immigration judge explained the right to appeal to Estrada-Torres (with the other deportees) and individually asked him specifically if he wanted to appeal his deportation order, his waiver of his right to appeal was ‘considered and intelligent’ ”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.